EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tatsuya Sawada on 3/26/2021.
The application has been amended as follows: 
The claims: 
1. (Currently amended) Aobtained by foaming and crosslinking a composition[[,]] comprising: a copolymer containing an unsaturated carboxylic acid monomer unit and having a solubility parameter (SP value) of 9.7 (cal/cm3)1/2 or less and a glass-transition temperature of -10 °C or less; and
a crosslinking agent, wherein the crosslinking agent is a carbodiimide crosslinking agent, a content of the crosslinking agent with respect to 100 parts by mass of the copolymer is 1 part by mass or more and 20 parts by mass or less,
the copolymer further contains an alkenyl aromatic monomer unit, and a (meth)acrylate monomer unit, 
a content of the alkenyl aromatic monomer unit based on 100 mass% of 5
based on 100 mass% of 56 mass% or more and 70 
a content of the unsaturated carboxylic acid monomer unit based on 100 mass% of 
a content of the (meth)acrylate monomer unit based on 100 mass% of the copolymer is 40 mass% or more

2-4. (Cancelled)
5. (Currently Amended) The 
6-9. (Cancelled)
10.    (Currently Amended) The wherein the composition has 
11.    (Currently Amended) A self-adsorbable foamed laminate sheet comprising:
a foamed layer composed ofthe self-adsorbable foamed sheet according to claim 1; and
a support layer composed of a substrate.
12.    (Original) The self-adsorbable foamed laminate sheet according to claim 11, wherein a density of the foamed layer is 0.1 g/cm3 or more and 1.0 g/cm3 or less.
13.    (Previously presented) The self-adsorbable foamed laminate sheet according to claim 11, wherein a thickness of the foamed layer is 0.03 mm or more and 3 mm or less.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are:
Re 27366 to Dunn (hereinafter “Dunn”),
US 3,142,654 to Peterson et al. (hereinafter “Peterson”), and 
JP 2003001741 to JP’741 (hereinafter “JP’741”), and 

Dunn discloses a solid foam obtained by foaming and crosslinking an aqueous emulsion latex copolymer comprising styrene, butadiene, and acrylate monomers in the presence of a crosslinking agent (column 8, lines 65-75 and column 9, lines 1-15).  The latex copolymer further includes an acrylic acid monomer in an amount of 0.5 to 20 %mass based on the total mass of the monomers (column 9, lines 70-75).  Dunn fails to disclose the copolymer comprising 1-5 mass% of the styrene, 56-70 mass% of the butadiene, and 40 mass% or greater of the acrylate.  
Peterson discloses a film obtained from a butadiene-styrene-acrylate latex terpolymer wherein an acrylate monomer is incorporated in the terpolymer in an amount of 10-35 mass% based on the total mass of the monomers (column 1, lines 65-70).  Peterson further mentions that the acrylate content beyond 35% adversely deteriorates scrub resistance of the film (column 2, lines 1-5).    
Assuming there is a motivation to combine teachings of Dunn and Peterson, the combination of the cited references does not result in the copolymer comprising 40 mass% or greater of the acrylate monomer set out in the claim.  Hence, there is no basis to reasonably support the copolymer of Dunn as modified by Peterson having a solubility parameter (SP value) of 9.7 (cal/cm3)1/2 or less, and a glass transition temperature of -10oC or less would be inherently present.  
JP’741 discloses a self-adsorbable foam obtained by foaming and crosslinking a copolymer comprising a (meth)acrylate monomer, a functional group-containing monomer in the presence of a crosslinking agent (paragraph 5).  The functional group-containing monomer comprises (meth)acrylic acid or itaconic acid monomer and each of which can be included in the copolymer in an amount of from 1 to 10 mass% based on the total mass of the monomers (paragraphs 5 and 9).  The copolymer also includes styrene and butadiene monomers (paragraph 8).  The (meth)acrylate, styrene, and butadiene monomers are made up of 90 to 99 mass% based on the total mass of the monomers. Since the copolymer is an acrylate copolymer, the content of the butadiene must be less than 49.5 mass% relative to the total mass of the monomers.  This is outside the claimed range.  
JP’741 fails to disclose the copolymer comprising 1-5 mass% of the styrene, 56-70 mass% of the butadiene, and 40 mass% or greater of the (meth)acrylate.  Hence, there is no basis to reasonably support the copolymer having a SP value of 9.7 (cal/cm3)1/2 or less, and a glass transition temperature of -10oC or less would be inherently present.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a self-adsorbable foamed sheet obtained from a composition set forth in the claim. Accordingly, the instant claims are deemed allowable. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788